This was an appeal from an order of Judge Hudson, refusing a motion made by defendant to open a default judgment of foreclosure. Held, that this was a motion addressed to the discretion of the Circuit Judge, and his ruling should not be interfered with unless there has been an abuse of discretion, which cannot be said where, as here, the affidavits were conflicting. Moreover, the grounds upon which the motion was based were all grounds that should have been taken as a defence to the action. Judgment affirmed. Opinion by
Mr. Justice McIver,